DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 6, 8-16, 20-25, 27 and 33) in the reply filed on February 10, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 12-16, 20-25, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shabani et al. (Talanta, 2013, 116:1047-1053), and further in view of Suresh et al. (Analyst, 2012, 137, 4086-4092), Viswanathan et al. (Biosensors and Bioelectronics, 2009, 24:1984-1989) and Privett et al. (Anal. Chem., 2010, 82:4723-4741).
The claims are directed to a system for detecting bacteria in a sample, the method comprising: 
magnetic particles functionalized with a first plurality of bacteriophages specific for a target strain of bacteria to be detected, wherein the bacteriophages are immobilized to the magnetic particle such that a majority of the phage are oriented in a head-in configuration relative to the magnetic particle such that a head of the bacteriophage is coupled to the magnetic particle and the tail of the bacteriophage is free to attach to bacterial cells of the target strain in a sample containing the target bacteria, thereby coupling the bacterial cells to the phage-functionalized magnetic particles; 
a magnet configured to provide a magnetic field to the sample and to separate magnetic particle-coupled bacterial cells from other components in the sample to provide an enriched sample comprising a greater concentration of the target bacteria than the original sample; 
a bacteriophage-modified electrode comprising: an electrode material, a layer of multi- walled, carbon nanotubes (MWCNTs) on a surface of the electrode material, and a second plurality of bacteriophages specific for the target strain of bacteria immobilized to the MWCNT's, wherein the majority of the phages on the electrode are oriented in a head-in, tail-out configuration relative to the electrode surface such that a head of the bacteriophage is coupled to the multi-walled, 
a three-electrode electrochemical cell, in which the bacteriophage-modified electrode is a working electrode, wherein the system is configured to produce a detectable impedimetric signal upon binding of target bacteria to the phage-modified electrode.
Shabani et al. teaches a magnetically-assisted impedimetric detection method for detecting bacteria in a sample (see page 1048, col.1, Para. 3), the method comprising:
providing magnetic particles functionalized with a first plurality of bacteriophages (T4 bacteriophage) specific for a target strain of bacteria (E. coli) to be detected, wherein the bacteriophages are immobilized to the magnetic particle such that a majority of the phage are oriented in a head-in configuration relative to the magnetic particle (see page 1050, section 3.1 and see Figure 1 showing the head-in configuration);
	contacting the phage-functionalized magnetic particles with a sample contaminated with the target bacteria, such that the bacteriophages bind to bacterial cells of the target strain in the sample thereby coupling the bacterial cells to the phage-functionalized magnetic particles (see page 1048, Col. 1, see page 1054, section 3.3, and see Figure 1);

Shabani et al. further discloses contacting the enriched sample with a bacteriophage-modified electrode (where T4-modified electrodes comprise a sensor for impedimetric detection), wherein the majority of the phages on the electrode are oriented in a head-in, tail-out configuration relative to the electrode surface (see page 1049, section 2.11 and Fig.1 showing the head-in configuration).  
Additionally, Shabani et al. teaches an electrochemical cell comprising bacteriophage-modified electrodes as the working electrodes, a reference electrode, and a counter electrode (see wherein the system is configured to produce a detectable impedimetric signal upon binding of target bacteria to the phage-modified electrode (see Figure 1, and see Supplementary Material 1, bottom figure, at the end of Shabani et al.)
Shabani et al. fails to disclose that the electrode comprises a layer of multi-walled, carbon nanotubes (MWCNTs) on a surface of the electrode.
	Suresh et al. teaches that MWCNT modified electrodes have unique chemical and physical properties of nanoparticles that make them extremely 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode of Shabani et al. to incorporate MWCNT to enhance sensitivity, response time, and lifetime of the electrode sensor.  One would have been motivated to do so and there would 
	For claims 21 and 22, Shabani et al. used a Voltalab electrochemical workstation. The Voltamaster software (version4.0) was used to run the electrochemical experiments and collect the data. EIS measurements (Bode plots, impedance vs. frequency) were carried out over a frequency range varying from 100Hz to 100kHz with an applied dc potential of 400mV, and a superimposed ac voltage of 20mV amplitude (see page 1049, section 2.11 and page 1051, section 3.2).
	For claims 6, 12-16, 23 and 27, Shabani et al. teaches covalently coupling the bacteriophage to the magnetic particle [claim 6].  The covalently coupled beads and bacteriophage of Shabani et al. were sufficient to isolate bacteria from a sample.  Viswanathan et al. teaches the use of MWCNT electrodes with a PEI modification (see page 1985, section 2.4 of Viswanathan et al.) to detect carcinoembryonic antigen (CEA) in samples [claims 14-16]. Accordingly, it is obvious and routine for one of ordinary skill in the art to couple the bacteriophage to the magnetic particles using coupling methods known in the art (covalent, non-covalent, affinity tags, cross-linking, linkers, electrostatic charges, etc.) and the result would be predictable (coupling of the bacteriophage to the magnetic particle).  Further, applicant has not demonstrated unexpected results when the bacteriophage are coupled to the magnetic particles via a chemical crosslink 
	For claims 24, 25 and 33, Shabani et al. used Dynabeads with a diameter of 1μm [claim 33].  The Dynabeads with a diameter of 1μm of Shabani et al. were sufficient to isolate bacteria from a sample.  It is obvious and routine for one of ordinary skill in the art to determine the desired size of the magnetic bead to use in the method of Shabani et al.  Furthermore, according to section 2144.05 of the MPEP, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)  Here, the beads used by Shabani et al. were sufficient to couple to bacteriophage and to isolate bacteria from a sample.  Thus, it is routine experimentation to determine other optimum or workable bead sizes to use in the method of Shabani et al.  Further, applicant has not demonstrated unexpected results when the bacteriophage are coupled to magnetic particles that are nanoparticles versus microparticles. 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shabani et al. (Talanta, 2013, 116:1047-1053), Suresh et al. (Analyst, 2012, 137, 4086-4092), Viswanathan et al. (Biosensors and Bioelectronics, 2009, 24:1984-1989) and Privett et al. (Anal. Chem., 2010, 82:4723-4741) as applied to claims 6, 12-16, 20-25, 27 and 33 above, and further in view of Simon (Proc. Nat. Acad. Sci. USA, 1972, 69(4):907-911), Morita et al. (FEMS Microbiology Letters, 2002, 211(1):77-83), Hurley et al. (Avian Diseases, 2008, 52:599-607) and Guenther et al. (Bacteriophage, 2011, 1(2): 94-100).
	The claims are directed to the system of claim 20 where the bacteria:bacteriophage pair can be E. coli B:T2, E. coli O157:PP01, Salmonella:SP6 or Listeria monocytogenes:A511.
	The teachings of Shabani et al., Suresh et al., Viswanathan et al., and Privett et al. are outlined above and incorporated herein.  Shabani et al., Suresh et al., Viswanathan et al., and Privett et al. do not teach the specific bacteria:phage pairs of claim 8-11.  However, Shabani et al. teaches the magnetically-assisted impedimetric method for detecting bacteria in general (see the Abstract).  Shabani et al. used E. coli and T4 phages as an example.  Shabani et al. teaches step-by-step how to perform the method.  Thus, one of ordinary skill in the art would readily recognize that any bacterial strains can be substituted for E. coli and the corresponding bacteriophage can be 
	Thus, it would be obvious to use the method of Shabani et al. to detect other bacterial strains using bacteriophages that infect that particular strain.  For example, Simon teaches that bacteriophages T2 and T4 infect E. coliB. Morita et al. teaches that bacteriophage PP01 infects E. coli O157:H7.  Hurley et al. teaches that bacteriophage SP6 infects Salmonella, and Guenther et al. teaches that bacteriophage A511 infects Listeria monocytogenes.  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648